Citation Nr: 0515088	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis B.



ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The veteran raised the issue of service connection for 
hepatitis C through correspondence to the RO in September 
2002.  Although the RO has referenced the veteran's hepatitis 
C diagnosis in the November 2002 rating decision and the 
February 2004 statement of the case, a rating decision was 
never promulgated with regard to this issue, nor has the 
veteran been notified of any action with regard to this 
issue.  Therefore, the issue of entitlement to service 
connection for hepatitis C is referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran's service medical records are devoid of any 
diagnosis of, or treatment for, hepatitis B.

2.  The veteran does not have a current diagnosis of 
hepatitis B.


CONCLUSIONS OF LAW

Hepatitis B was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  A VA examination was not 
ordered because the RO did not find that it was necessary to 
make a decision on the merits of the case.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis B during service; 
(2) whether he currently has hepatitis B to the extent that 
it is considered a disability; and, if so, (3) whether any 
current disability is related to service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The veteran's service medical records reveal no diagnosis of 
or treatment for any type of hepatitis.  A February 1973 
medical record noted that the veteran complained of back and 
joint pain.  A urinalysis was conducted, but it revealed no 
bile.  Following liver function tests (LFTs), the physician 
ruled out hepatitis.  An April 1974 examination upon 
separation from service revealed all normal clinical 
findings, all normal blood test results, and made no 
reference to any type of hepatitis, or to other liver 
disorders.  

Subsequent to service, in December 1995, a VA general medical 
examination, including blood work, was conducted in 
conjunction with an unrelated claim.  The report from this 
examination does not note findings of hepatitis B.  A June 
2002 VA medical record reveals the veteran reported his 
current diagnosis of hepatitis C, but it does not state when 
the original diagnosis was made.  A July 2002 treatment plan 
note reveals that the veteran reported starting to use 
intravenous drugs in 1975, one year after service, and 
continued to use them through January 2002.  The Board notes 
that intravenous drug use is one of several risk factors for 
hepatitis C.

The evidence of record does not support a finding that the 
veteran was ever diagnosed with, or treated for, hepatitis B 
while in service.  The veteran asserted in September 2002 
that he was treated for hepatitis B during service at a 
military health facility in New Jersey during March and April 
1973, during service.  The service medical records reflect 
that he was being treated for other conditions at a different 
medical center during that period of time, and do not show 
that the veteran was ever treated at any New Jersey facility.  
The only mention of hepatitis in the veteran's service 
medical records, in February 1973, shows that the veteran was 
seen for back and joint pain, but the urinalysis and LFTs 
that were conducted allowed the examining physician to 
specifically rule out hepatitis.  The veteran's service 
separation examination report did not note any history of or 
treatment for hepatitis, and the first mention of any 
postservice hepatitis diagnosis was in June 2002.  However, 
that was a diagnosis of hepatitis C, and is not the subject 
of this appeal.

The Board notes the veteran's statement in his April 2004 
substantive appeal where he requests the RO obtain his 
"complete military medical record" (emphasis in original).  
In September 2002, the RO requested the entirety of the 
veteran's service medical records from the National Personnel 
Records Center.  No records of treatment for hepatitis, or 
treatment at any New Jersey military medical facility, were 
found.  

The relevant criteria not satisfied, service connection for 
hepatitis B is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis B is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


